DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BANNERJEE et al. (US 4,854,331).
Bannerjee teaches an aerosol generating article comprising an aerosol permeation element comprising an aerosol permeable core (10 in figure 9) within a sleeve (86 in figure 9) formed integrally therearound, wherein the aerosol permeable core is shorter than the integrally formed sleeve (see figure 9); the aerosol permeation element comprises one end that is hollow and the other end of the aerosol permeation element comprises the aerosol permeable core; and, a rod of aerosol generating material (12 in figure 9), wherein a portion thereof is received within the hollow end of the aerosol permeation element; and wherein the sleeve comprises a wall thickness of greater than 0.5 mm and preferably between about 1.5 to 2.0 mm (col. 20 lines 35-37) which falls into the claimed range of 0.1 millimeters and 4 millimeters.  
Regarding claim 2, figures 9 and 10 show the aerosol permeable core (10) is no more than half of the length of the sleeve.
Regarding claim 6, Bannerjee teaches that the aerosol permeable core comprises cellulose material (col. 4 lines 23-25).
Regarding claim 7, Bannerjee teaches the sleeve comprises a wall thickness of greater than 0.5 mm and preferably between about 1.5 to 2.0 mm (col. 20 lines 35-37) which falls into the claimed range of between 0.3 millimeters and 3 millimeters.  
Regarding claim 8, Bannerjee teaches the aerosol permeable core comprises a diameter of 3 to 7 mm (col. 4 line 20) which overlaps with the claimed range of between 4 millimeters and 7.5 millimeters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANNERJEE et al. (US 4,854,331) in view of KIM et al. (WO 2013/187676).
Bannerjee teaches an aerosol generating article comprising an aerosol permeation element comprising an aerosol permeable core (10 in figure 9) within a sleeve (86 in figure 9) formed integrally therearound, wherein the aerosol permeable core is shorter than the integrally formed sleeve (see figure 9); the aerosol permeation element comprises one end that is hollow and the other end of the aerosol permeation element comprises the aerosol permeable core; and, a rod of aerosol generating material (12 in figure 9), wherein a portion thereof is received within the hollow end of the aerosol permeation element; and wherein the sleeve comprises a wall thickness of greater than 0.5 mm and preferably between about 1.5 to 2.0 mm (col. 20 lines 35-37) which falls into the claimed range of 0.1 millimeters and 4 millimeters.
Kim teaches an aerosol generating article having a polymeric jacket (25 in figures). Kim teaches that the jacket is a polymeric extrusion (para. 0059). It would have been obvious to one of ordinary skill in the art to use polymeric extrusion of Kim as the jacket of Bannerjee because Kim teaches that the polymeric extrusion has improved thermal stability and improved stiffness (para. 0058).
Regarding claims 5 and 6, Kim teaches that the sleeve comprises a polylactic acid material (para. 0052). It would have been obvious to one of ordinary skill in the art to use polylactic acid material of Kim as the jacket of Bannerjee because Kim teaches that the polylactic acid material has improved thermal stability and improved stiffness (para. 0058).
 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANNERJEE et al. (US 4,854,331) in view of SEBASTIAN et al. (US 2011/0041861).
Bannerjee teaches an aerosol generating article comprising an aerosol permeation element comprising an aerosol permeable core (10 in figure 9) within a sleeve (86 in figure 9) formed integrally therearound, wherein the aerosol permeable core is shorter than the integrally formed sleeve (see figure 9); the aerosol permeation element comprises one end that is hollow and the other end of the aerosol permeation element comprises the aerosol permeable core; and, a rod of aerosol generating material (12 in figure 9), wherein a portion thereof is received within the hollow end of the aerosol permeation element; and wherein the sleeve comprises a wall thickness of greater than 0.5 mm and preferably between about 1.5 to 2.0 mm (col. 20 lines 35-37) which falls into the claimed range of 0.1 millimeters and 4 millimeters.
Figure 9 shows the aerosol permeable core (10) has one or more pathways (16) described there along. Bannerjee teaches that the aerosol permeable core may comprise a rayon (col. 8 lines 52-54), which is a polymeric material and that the aerosol permeable core may be formed by extrusion (col. 4 lines 23-24). 
Sebastian teaches an aerosol generating article comprising an aerosol permeation element comprising an aerosol permeable core (40) within a sleeve (42) formed integrally therearound. Sebastian teaches that the aerosol permeable core may be a foamed monolith (para. 0014).
It would have been obvious to one of ordinary skill in the art to subject the rayon aerosol permeable core of Bannerjee to a foaming process because Bannerjee teaches that an increased porosity is desirable in the aerosol permeable core (col. 16 lines 4-8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741